Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Requirement Withdrawn
Claims 1 and 11-14 are allowable. The restriction requirement of claims 2-10 and 15-18 , as set forth in the Office action mailed on 15 June 2018 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 2-10 and 15-18 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01
Examiner’s Reasons for Allowance
Claims 1-18 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an optical communication cable comprising: a cable jacket; a plurality of core elements located within the cable jacket; an armor layer surrounding the plurality of core elements within the cable jacket, wherein the armor layer is a multi-piece layer comprising: a first armor segment extending a portion of the distance around the plurality of core elements, the first armor segment having a first lateral edge and an opposing second lateral edge; and a second armor segment extending a portion of the distance around the plurality of core elements, the second armor segment having a first lateral edge and an opposing second lateral edge; wherein the first lateral edge of the first armor segment is adjacent the first lateral edge of the second armor segment and the second lateral edge of the first armor segment is adjacent the second lateral edge of the second armor segment such that the combination of the first armor segment and the second armor segment completely surround the plurality of core elements; in combination with the other recited limitations in the claim. 
Claims 2-18 are allowable as dependent upon claim 1.
Prior art reference Greenwood, III et al. (2011/0286706; “Greenwood”) is the closest prior art of record in this application. However, Greenwood fails to disclose the armor segment limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883